Citation Nr: 0937337	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  04-29 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for posttraumatic stress 
disorder (PTSD).  

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a low back disorder.

3.  Entitlement to service connection for residuals of a burn 
to the right forearm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to March 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).

The issues of service connection for a low back disorder, 
having been opened herein, and a scar on the right forearm 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The Board notes that the Veteran appears to have raised 
claims of service connection for hypertension, asbestosis, 
and a scar of the right knee and a request to reopen the 
claim of service connection for diabetes mellitus type 2.  
See August 2003 and September 2008 statements.  These matters 
are REFERRED to the RO for the appropriate action.


FINDINGS OF FACT

1.  A claim of service connection for a low back disorder was 
denied in January 1997.  Evidence presented since the January 
1997 decision relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim.

2.  A claim of service connection for PTSD was denied in 
September 2002.  Evidence presented since the September 2002 
decision relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim.  

3.  The Veteran has been diagnosed with PTSD as a result of 
witnessing a plane crash in service.

4.  While the Veteran was stationed onboard the USS Oriskany, 
a plane crashed onto the ship, resulting in one casualty.  


CONCLUSIONS OF LAW

1.  The January 1997 RO decision denying the claim of service 
connection for a low back disorder is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1996). 

2.  New and material evidence sufficient to reopen the claim 
for service connection for a low back disorder has been 
presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  The September 2002 RO decision denying the claim of 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002). 

4.  New and material evidence sufficient to reopen the claim 
for service connection for PTSD has been presented.  38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

5.  The criteria for service connection for PTSD have been 
met.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 
3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With regard to claims to reopen finally disallowed claims, 
VA's duties require notice of the evidence needed to reopen 
the claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As discussed above, with respect to the application to reopen 
a claim of service connection for PTSD, the decision herein 
grants the applications to reopen the claim of service 
connection for PTSD and grants the underlying claim of 
service connection for PTSD.  Thus, there is no further need 
to discuss compliance with the duties to notify and assist.  
Furthermore, with respect to the application to reopen the 
claim of service connection for a low back disorder, as the 
issue of whether new and material evidence has been submitted 
has been resolved in Veteran's favor, any error in notice 
required by Kent is harmless error, and as the underlying 
claim for service connection has been remanded, analysis of 
whether VA has satisfied its other duties to duties to notify 
and assist is not in order. 

Applications to Reopen 

Claims of service connection for a low back disorder and for 
PTSD were previously denied in January 1997 and September 
2002 rating decisions respectively, and those decisions are 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105(c) (West 1991, 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1996, 2002).  However, a claim will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The claim of service connection for a low back disorder was 
previously denied based on the absence of clinical evidence 
that a "residual or chronic disability exists" and the 
absence of evidence that any such disorder was related to 
service.  Evidence received in connection with the 
application to reopen includes a copy of a July 1994 magnetic 
resonance imaging (MRI) which reflects findings of lumbar 
disc protrusions and a statement from a former military 
colleague recollecting that, during service, the Veteran had 
told him that he had injured his back.  See February 2003 W. 
statement; July 2009 VA treatment record.  This evidence is 
both "new" and "material", in that it was previously 
unseen, it relates to an unestablished fact necessary to 
substantiate the claim, namely the existence of a low back 
disorder and an in-service injury, and it raises a reasonable 
possibility of substantiating the claim.  Thus, the claim is 
reopened.  As will be discussed in the Remand portion of this 
decision, further development is required prior to the 
Board's adjudication of the merits of the Veteran's appeal.

The claim of service connection for PTSD was previously 
denied based on the absence of an identified in-service 
stressor and the absence of a clinical diagnosis of PTSD.  
Evidence received in connection with the application to 
reopen includes medical records which reflect diagnoses of 
PTSD due to the in-service stressor of witnessing a plane 
crash and other evidence which corroborates that a plane 
crashed onto USS Oriskany while the Veteran was onboard.  
This evidence is both "new" and "material", in that it was 
previously unseen, it relates to an unestablished fact 
necessary to substantiate the claim, namely the existence of 
PTSD due to service, and it raises a reasonable possibility 
of substantiating the claim.  Thus, the claim is reopened.  

Having decided that the claim is reopened, the next question 
is whether the Board can conduct a de novo review without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided the Veteran notice as to the 
requirements for service connection; the July 2003 rating 
decision reopened the claim and considered it on the merits; 
and the Veteran's arguments throughout the instant appeal 
have been on the merits.  It is concluded, therefore, that 
there is no prejudice to the Veteran in conducting a de novo 
review.


Service Connection

The Veteran contends that he has PTSD as a result of in-
service experience of witnessing a plane crash aboard the 
ship on which the Veteran was stationed.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim 
for PTSD will vary depending on whether the veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  If the evidence establishes that 
the veteran was engaged in combat with the enemy, and the 
claimed stressor is related to combat (in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where the 
veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 
38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 
357-58 (1998).  Such corroborating evidence cannot consist 
solely of after- the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

Service personnel records document that the Veteran served 
onboard the USS Oriskany from January 1970 to March 1971.  
The evidence further documents that in October 1970, a plane 
returning from a night combat air patrol crashed onto the 
flight deck and exploded, killing a Lieutenant.  See Oriskany 
history, submitted September 2008.  Based on the foregoing, 
the Board finds that the Veteran's in-service stressors have 
been corroborated.  However, this in and of itself is 
insufficient to establish service connection.  The evidence 
must also show that he has PTSD which is related to the in-
service stressors.

A review of the record reflects that the Veteran has received 
diagnoses of PTSD based on his history of the in-service 
plane explosion and that at least some of these diagnoses are 
explicitly made under the DSM-IV.  See, e.g., June 2008 and 
May 2009 VA medical records (records details criteria 
utilized to make the PTSD diagnosis).  

The record also includes an October 2008 VA examiner's 
finding that the Veteran did not meet the criteria for PTSD, 
however.  After examination and review of the record, the VA 
examiner reported that his evaluation was not consistent with 
that of classical post-traumatic stress disorder; rather, he 
believed the Veteran had a depressive disorder which was not 
likely related to service.  In support of this finding, the 
examiner stated that although the Veteran reported having 
nightmares, he indicated that the nightmares were of 
fighting, which appeared more consistent with the Veteran's 
pre-service stressor of being exposed to frequent gang 
activity rather than the in-service crash.  The examiner also 
noted that although the Veteran reported having symptoms from 
service to the present, the fact that the Veteran was able to 
pass the psychological testing required for his post-service 
occupations as a police officer and a corrections officer 
suggested that the Veteran's symptoms were not of the level 
claimed.  Finally, the examiner reported that review of the 
Trauma Symptom Inventory suggested that the Veteran had a 
generalized over-endorsement of all symptoms, to include 
specific over-endorsement of unusual items which was not 
consistent with the Veteran's presentation during the 
examination.  

After a review of the record, the Board finds that service 
connection is warranted for a psychiatric disorder, currently 
diagnosed as PTSD.  As noted above, the record contains 
diagnoses of PTSD and of a depressive disorder, which are 
based on clinical evaluation and which are supported by 
detailed rationale on how the diagnosis is or is not met.  
See generally October 2008 VA examination record and May 2006 
and May 2009 VA treatment records.  In this case, the Board 
finds that the evidence is at equipoise as to whether the 
Veteran has PTSD as a result of the in-service explosion.  In 
such circumstances, the benefit of the doubt goes to the 
Veteran; consequently, service connection is granted for 
PTSD.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for PTSD is granted.  


REMAND

Further development is needed on the claim of service 
connection for a low back disorder.  A July 1994 MRI record 
reflected findings of lumbar disc protrusions.  See July 2009 
VA treatment record.  X-ray images taken in June 2009 reveal 
normal findings for the spine, however, and the evidence of 
record does not reflect any competent diagnoses of a service-
connectable disorder (the competent diagnoses are of low back 
pain).  Based on the Veteran's competent history of an in-
service injury and the reported findings of the July 1994 MRI 
which suggests the existence of a post-service disorder, the 
Board finds that an examination should be conducted and an 
opinion obtained to determine whether the Veteran currently 
has a low back disorder which is related to service.  See 38 
U.S.C.A. § 5103A(d).  Additionally, the Board notes that the 
Veteran has reported applying for Social Security 
Administration benefits based in part on his low back 
disorder.  Although the claim for benefits was denied, the 
records considered by SSA in its decision are potentially 
relevant to the Veteran's claim.  Thus, the records must be 
requested.  See Baker v. West, 11 Vet. App. 163 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Further development is needed on the claim of service 
connection for a residual scar from an in-service burn to the 
right forearm.  Initially, the Board notes that it does not 
appear that the Veteran was provided with adequate notice for 
this claim, as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  This must be done.  Additionally, 
based on the Veteran's competent history of an in-service 
burn, the Board finds that a VA examination should be 
conducted to determine if there are any current residuals of 
that burn.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

Accordingly, the case is REMANDED for the following action:

1. Ensure all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, particularly for the issue of 
service connection for residuals of a 
burn to the right forearm.  

2.  Obtain the Veteran's SSA records, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should be documented, and any 
evidence received in response to this 
request should be associated with the 
claims folder.

3.  Schedule the Veteran for an 
examination to determine the nature and 
etiology of his low back disorder.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  For any 
diagnosed disorder, the examiner is 
requested to state whether it is at least 
as likely as not that the disorder was 
incurred in or aggravated by service or 
is otherwise causally related to service, 
particularly the reported in-service 
injury.  A rationale for the opinion 
should be provided.

4.  Schedule the Veteran for an 
examination to determine whether there 
are any residuals of the reported in-
service burn.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.  A rationale for the opinion 
should be provided.

5.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


